      Case: 3:20-cv-00276-MPM-RP Doc #: 19 Filed: 12/01/20 1 of 1 PageID #: 218




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

 HAWK TECHNOLOGY SYSTEMS, LLC                                                    PLAINTIFF

 V.                                                                      NO: 3:20cv276-M-P

 KIRKLAND’S, INC. d/b/a KIRKLAND’S                                             DEFENDANT
 STORES, INC.


    ORDER GRANTING MOTION TO FILE MEMORANDUM IN SUPPORT OF
   MOTION TO INTERVENE AND ACCOMPANYING EXHIBIT “A” UNDER SEAL


       This matter is before the Court on movant-in-intervention, Salient Systems Corporation’s

(“Salient”), motion to file memorandum in support of motion to intervene and accompanying

Exhibit “A” under seal [10].

       After having reviewed the memorandum brief and supporting exhibits cited by Salient in

its memorandum, and having been fully apprised that there is no objection to this motion by Hawk

Technology Systems, LLC        (“Hawk”), or Kirkland’s Inc. d/b/a Kirkland’s Stores, Inc.

(“Kirkland’s”), the Court finds that Salient’s motion to file memorandum in support of motion to

intervene and accompanying Exhibit “A” under seal is well taken and it should be GRANTED.

       IT IS, THEREFORE, ORDERED that Salient’s motion to file memorandum in support of

motion to intervene and accompanying Exhibit “A” under seal is hereby GRANTED.

       IT IS SO ORDERED this 1st day of December, 2020.

                                             /s/ Michael P. Mills
                                             UNITED STATES DISTRICT JUDGE
                                             NORTHERN DISTRICT OF MISSISSIPPI
